MEMORANDUM DECISION
                                                                         FILED
Pursuant to Ind. Appellate Rule 65(D), this
                                                                    Aug 08 2019, 8:46 am
Memorandum Decision shall not be regarded as
precedent or cited before any court except for the                       CLERK
                                                                     Indiana Supreme Court
purpose of establishing the defense of res judicata,                    Court of Appeals
                                                                          and Tax Court
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Robert J. Hardy                                        Curtis T. Hill, Jr.
Hardy Law Office                                       Attorney General of Indiana
Auburn, Indiana                                        Courtney Staton
                                                       Deputy Attorney General
                                                       Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Angela Fritz,                                              August 8, 2019
Appellant-Defendant,                                       Court of Appeals Case No.
                                                           19A-CR-778
        v.                                                 Appeal from the Noble Superior
                                                           Court
State of Indiana,                                          The Honorable Robert E. Kirsch,
Appellee-Plaintiff.                                        Judge
                                                           Trial Court Cause No.
                                                           57D01-1808-F6-280



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-778 | August 8, 2019                Page 1 of 7
                                          Case Summary
[1]   In August of 2018, Angela Fritz attacked Mark Lewis during an argument,

      pulling out some of his hair, breaking his glasses, and injuring his lip. The State

      charged Fritz with Level 6 felony domestic battery, and the trial court found her

      guilty as charged. The trial court, citing Fritz’s history of criminal behavior and

      unaddressed issues with alcohol abuse and mental health, imposed a sentence

      of 560 days of incarceration. Fritz contends that the trial court abused its

      discretion in sentencing her and that her sentence is inappropriately harsh.

      Because we disagree, we affirm.


                            Facts and Procedural History
[2]   On August 11, 2018, Lewis was in a relationship with Fritz and invited her and

      a friend over for a cook-out at his Noble County home. At around 10:00 p.m.,

      the intoxicated Fritz accused Lewis of having intercourse with one of her

      friends and began to throw food at him as he sat on a couch. After Lewis

      cleaned up the food and returned to the couch, Fritz attacked him, yelling “I’m

      going to kill ya” as she pulled Lewis’s hair, ripped his shirt, and broke his

      glasses. Tr. Vol. II p. 34. In addition to breaking Lewis’s glasses, Fritz pulled a

      “chunk” of hair out of his head and “busted” his lip. Tr. Vol. II p. 35. On

      August 13, 2018, the State charged Fritz with Level 6 felony domestic battery.

      On February 15, 2019, the trial court found Fritz guilty as charged and, on

      March 22, 2019, sentenced her to 560 days of incarceration.


                                 Discussion and Decision


      Court of Appeals of Indiana | Memorandum Decision 19A-CR-778 | August 8, 2019   Page 2 of 7
[3]   Fritz was convicted of Level 6 felony domestic violence. Indiana Code section

      35-50-2-7 provides, in part, that “[a] person who commits a Level 6 felony […]

      shall be imprisoned for a fixed term of between six (6) months and two and one-

      half (2 ½) years, with the advisory sentence being one (1) year.” Fritz’s

      sentence of 560 days (or approximately one and one-half years) is moderately

      enhanced but significantly shorter that the maximum sentence she could have

      received.

                  I. Whether Fritz’s Sentence is Inappropriate
[4]   We “may revise a sentence authorized by statute if, after due consideration of

      the trial court’s decision, [we find] that the sentence is inappropriate in light of

      the nature of the offense and the character of the offender.” Ind. Appellate

      Rule 7(B). “Although appellate review of sentences must give due

      consideration to the trial court’s sentence because of the special expertise of the

      trial bench in making sentencing decisions, Appellate Rule 7(B) is an

      authorization to revise sentences when certain broad conditions are satisfied.”

      Shouse v. State, 849 N.E.2d 650, 660 (Ind. Ct. App. 2006), trans. denied (citations

      and quotation marks omitted). “[W]hether we regard a sentence as appropriate

      at the end of the day turns on our sense of the culpability of the defendant, the

      severity of the crime, the damage done to others, and myriad other factors that

      come to light in a given case.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind.

      2008). In addition to the “due consideration” we are required to give to the

      trial court’s sentencing decision, “we understand and recognize the unique




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-778 | August 8, 2019   Page 3 of 7
      perspective a trial court brings to its sentencing decisions.” Rutherford v. State,

      866 N.E.2d 867, 873 (Ind. Ct. App. 2007).

[5]   The nature of Fritz’s offense justifies an enhanced sentence. Fritz could have

      been convicted of domestic battery for merely throwing food at Lewis, but her

      actions went far beyond that. After Lewis cleaned up the mess made by Fritz,

      she threatened to kill him and attacked him, pulling his hair, ripping his shirt,

      and breaking his glasses. Lewis suffered “a chunk of hair pulled out of [his]

      head and a big red mark across [his] neck and a busted lip.” Tr. Vol. II p. 35.

      Fritz’s actions went beyond those necessary to establish Level 6 felony domestic

      battery and justify an enhanced sentence.

[6]   Fritz’s character also justifies an enhanced sentence. Despite her contacts with

      the criminal justice system and established issues with alcohol abuse and mental

      health, Fritz has refused to address her issues or reform herself. In addition to

      the domestic battery and operating a vehicle while intoxicated (“OWI”)

      convictions for which Fritz was on probation when she committed the instant

      offense, the record indicates she also has a 2012 conviction for domestic battery.

      As for Fritz’s refusal to address her issues, her probation officer testified at

      sentencing that any service she had referred Fritz to “was like beating a wall”

      and that Fritz had refused treatment, refused to admit that she had a problem,

      and been evicted from a dual diagnosis facility “that [the probation officer had]

      tried very hard to get her into […] that would have fit all of her needs[,]”

      including treatment for substance abuse and mental-health issues. Tr. Vol. II p.

      102. Fritz’s probation officer indicated that Fritz refused to take accountability



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-778 | August 8, 2019   Page 4 of 7
      for her actions, admit that she had a problem, or accept help when it was

      offered to her. A person who treated Fritz at the dual-diagnosis facility

      indicated that she blamed other for her issues. Given Fritz’s history of criminal

      activity, alcohol abuse, and refusal to accept responsibility for her actions, she

      has failed to establish that her 560-day sentence is inappropriate in light of the

      nature of her offense and her character.

                      II. Whether the Trial Court Abused its
                          Discretion in Sentencing Fritz
                                     A. Sentencing Statement
[7]   Fritz contends that the trial court did not make a sufficiently detailed sentencing

      statement. Under our current sentencing scheme, “the trial court must enter a

      statement including reasonably detailed reasons or circumstances for imposing

      a particular sentence.” Anglemyer v. State, 868 N.E.2d 482, 490 (Ind. 2007),

      modified on other grounds on reh’g, 875 N.E.2d 218 (Ind. 2008). The purpose of

      issuing a sentencing statement is to guard against arbitrary and capricious

      sentencing and to provide a basis for appellate review. Id. at 489. When

      reviewing the sufficiency of the sentencing statement, we examine both the trial

      court’s oral and written statements. Gleason v. State, 965 N.E.2d 702, 710 (Ind.

      Ct. App. 2012). Sufficient “sentencing statements are not required to contain a

      finding of aggravators or mitigators; rather, they need include only a

      ‘reasonably detailed recitation of the trial court’s reasons for imposing a

      particular sentence.’” Mendoza v. State, 869 N.E.2d 546, 555–56 (Ind. Ct. App.

      2007).



      Court of Appeals of Indiana | Memorandum Decision 19A-CR-778 | August 8, 2019   Page 5 of 7
[8]   The trial court’s oral sentencing statement indicates that it considered Fritz’s

      alcohol-related criminal history when imposing its sentence. The trial court

      noted that Fritz had been on probation for Level 6 felony OWI and Level 6

      felony domestic battery when she committed the instant offense, both of which

      prior offenses involved alcohol. The trial court characterized Fritz as a

      “frequent flyer” who had failed to address her mental health and substance-

      abuse issues and observed that she was likely to reoffend unless she took steps

      to do so. Tr. Vol. II p. 114. In summary, the trial cited Fritz’s criminal history

      and her failure to address her substance-abuse and mental-health issues as the

      basis for the imposition of its aggravated sentence. We conclude that this is a

      sufficiently detailed statement to allow for appellate review.

              B. Whether the Trial Court Abused its Discretion in
                  Failing to Find a Mitigating Circumstance
[9]   Fritz also argues that the trial court abused its discretion when it declined to

      find her mental health issues to be mitigating. While a trial court is “obligated

      to receive and consider mitigating factors, the trial court is not obligated to

      accept the defendant’s contentions as to what constitutes a mitigating

      circumstance or to give the proffered mitigating circumstance the same weight

      the defendant does.” Wilkes v. State, 917 N.E.2d 675, 690 (Ind. 2009). While

      the sentencing statement shows that the trial court did consider Fritz’s mental

      health, it also noted that she had failed to take the steps necessary to address the

      issue, an observation well-supported by the record. Under the circumstances,

      we cannot say as a matter of law that the trial court’s refusal to consider Fritz’s

      mental-health issues to be mitigating was an abuse of discretion. See id. (“The

      Court of Appeals of Indiana | Memorandum Decision 19A-CR-778 | August 8, 2019   Page 6 of 7
       trial court is required to accept as mitigating a circumstance that is established

       by the facts and as a matter of law is to be considered.”). Fritz’s argument is a

       challenge to the weight given by the trial court to evidence of her mental-health

       issues and her continued refusal to address them, which is no longer a

       cognizable challenge. See Anglemyer, 868 N.E.2d at 491. Fritz has failed to

       establish that the trial court abused its discretion in sentencing her.

[10]   We affirm the judgment of the trial court.


       Vaidik, C.J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-CR-778 | August 8, 2019   Page 7 of 7